Citation Nr: 0411143	
Decision Date: 04/28/04    Archive Date: 05/06/04

DOCKET NO.  02-17 689A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Whether new and material evidence has been presented to reopen a 
claim of entitlement to service connection for aortic stenosis 
with regurgitation.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. M. Fogarty, Counsel


INTRODUCTION

The veteran served on active duty from June 1974 to June 1977.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of an August 2002 rating decision from the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Board notes that whether a previously denied claim should be 
reopened is a jurisdictional matter that must be addressed before 
the Board may consider the underlying claim.  See Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Therefore, regardless of 
the RO's action, the Board must initially address the question of 
whether "new and material" evidence has been presented sufficient 
to reopen the claim of entitlement to service connection for 
aortic stenosis with regurgitation.  See 38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2003).

Finally, the Board notes that in October 2003, the veteran 
submitted additional evidence to the Board for consideration in 
support of his claim.  The veteran waived RO consideration of this 
evidence; thus it has been considered by the Board in this 
decision.



FINDINGS OF FACT

1.  All relevant and available evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the duty 
to assist has been met.  

2.  In a November 1999 rating decision, the RO determined that new 
and material evidence had not been presented to reopen a claim of 
entitlement to service connection for aortic stenosis with 
regurgitation; a notice of disagreement was not received to 
initiate an appeal of that determination.  

3.  Evidence received since the November 1999 rating decision is 
new, relates by itself to an unestablished fact necessary to 
substantiate the claim, and raises a reasonable possibility of 
substantiating the claim.  

4.  Aortic stenosis with regurgitation may not be disassociated 
from active military service.



CONCLUSIONS OF LAW

1.  The November 1999 rating decision, which determined that new 
and material evidence had not been presented to reopen a claim of 
entitlement to service connection for aortic stenosis with 
regurgitation, is final.  38 U.S.C.A. § 7105(c) (West 2002).  

2.  Evidence receive since the November 1999 rating decision is 
new and material, and the veteran's claim of entitlement to 
service connection for aortic stenosis with regurgitation is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.1569(a) 
(2003).

3.  Aortic stenosis with regurgitation had its onset during active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.304(b) (2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 (VCAA).  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 
Stat. 2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This newly enacted legislation provides, 
among other things, for notice and assistance to claimants under 
certain circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of the VCAA.  
See 66 Fe. Reg. 45,620 (August 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  The intended 
effect of the new regulation is to establish clear guidelines 
consistent with the intent of Congress regarding the timing and 
the scope of assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim. 

After reviewing the claims folder, the Board finds that there has 
been substantial compliance with the assistance provisions of the 
new legislation in regard to the veteran's claim of entitlement to 
service connection for aortic stenosis with regurgitation.  The 
record contains the veteran's service medical records, all 
available VA treatment records, as well as private treatment 
records and a private medical opinion.  No additional pertinent 
evidence has been identified by the veteran as relevant to this 
issue.  Under these circumstances, no further action is necessary 
to assist the veteran with his claim.  

Furthermore, the veteran has been notified of the applicable laws 
and regulations which set forth the criteria for reopening a claim 
based on new and material evidence and a grant of service 
connection.  The discussions in the rating decision and statement 
of the case have informed the veteran of the information and 
evidence necessary to warrant entitlement to the benefit sought.  
Additionally, a RO letter dated in March 2002 explained to the 
veteran what information and/or evidence was necessary to support 
his claim, what information and/or evidence was needed from him, 
what information and/or evidence VA would obtain for him, and 
where to send any information or evidence.  The Board therefore 
finds that the notice requirements of the new law have been met.  
See Veterans Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 
2651 (Dec. 16, 2003); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The Board notes that the Unites States Court of Appeals for 
Veterans Claims (Court) decision in Pelegrini v. Principi, 17 Vet. 
App. 412 (2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) decision 
on a claim for VA benefits.  The veteran was informed of the VCAA 
in a March 2002 letter from the RO, and the RO initially denied 
the veteran's claim in an August 2002 rating action.  Thus, this 
requirement of Pelegrini v. Principi, 17 Vet. App. 412 (2004) has 
been met.  

In Pelegrini, the court also held, in part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  
(1) inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request or 
tell the claimant to provide any evidence in the claimant's 
possession that pertains to the claim, or something to the effect 
that the claimant should "give us everything you've got pertinent 
to your claim."  This "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).

In this case, although the VCAA notice letter that was provided to 
the veteran does not specifically contain the words of the "fourth 
element," the Board finds that the veteran was otherwise fully 
notified of the need to give to VA any evidence pertaining to his 
claim.  The March 2002 RO letter told the veteran of the 
information necessary to support his claim and requested that he 
notify the RO of any additional information or evidence he wanted 
VA to obtain in support of his claim.  The March 2002 letter also 
asked the veteran to send the RO any additional evidence as soon 
as possible.  The record reflects that the veteran did in fact 
submit additional evidence in support of his claim to the Board in 
October 2003.  

All the VCAA requires is that the duty to notify is satisfied, and 
that claimants are given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553(1996); see also 38 C.F.R. § 20.1102 (harmless error).  In 
this case, because each of the four content requirements of a VCAA 
notice has been fully satisfied, any error in not providing a 
single notice to the veteran covering all content requirements is 
harmless error.  

Analysis

The veteran is seeking entitlement to service connection for 
aortic stenosis with regurgitation.  A review of the record 
demonstrates that the veteran's claim was initially denied by the 
RO in a July 1977 rating decision.  The veteran was notified of 
the RO's decision in August 1977, but did not file a notice of 
disagreement.  In May 1998, the veteran sought to reopen his 
claim.  In a November 1999 rating action, the RO determined that 
new and material evidence had not been presented to reopen the 
veteran's claim of entitlement to service connection for aortic 
stenosis with regurgitation.  The veteran was notified of the RO's 
decision in December 1999, but did not file a notice of 
disagreement.  The November 1999 rating action therefore became 
final based upon the evidence then of record.  See 38 U.S.C.A. § 
7105(c).  Except as provided in 38 U.S.C.A. § 5108, when a claim 
is disallowed by the RO, the claim may not thereafter be reopened 
and allowed, and a claim based on the same factual basis may not 
be considered.  See 38 U.S.C.A. § 7105.  However, a claim will be 
reopened if new and material evidence has been presented or 
secured since the prior final decision.  See 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).

New and material evidence is defined by regulation.  See 38 C.F.R. 
§ 3.156.  The Board notes that the provisions of 38 C.F.R. § 
3.156(a) were recently amended.  See 66 Fed. Reg. 45620-45632 
(August 29, 2001).  However, the amended version is only 
applicable to claims filed on or after August 29, 2001.  The 
veteran's claim was received in September 2001; therefore the 
change in the regulation is applicable to his claim.  

New evidence means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither cumulative or 
redundant of the evidence of record at the time of the last prior 
final denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 38 C.F.R. 
§ 3.156(a).  For the limited purpose of determining whether to 
reopen a claim, the credibility of the evidence is to be presumed.  
See Justus v. Principi, 3 Vet. App. 510 (1992).  

A good deal of evidence has been received since the November 1999 
rating decision, including private treatment records, VA treatment 
records, and a private medical opinion.  An August 2001 statement 
from the veteran's private treating physician states that all 
available records indicate the veteran's initial aortic valve 
problem dated back to the age of 20 and was initially diagnosed 
while serving in the military.  The physician stated that this 
history suggested a probable infectious etiology.  This evidence 
is new in that it was not previously submitted to agency 
decisionmakers.  This evidence is material evidence that by itself 
relates to an unestablished fact necessary to substantiate the 
claim as it demonstrates a causal connection between the veteran's 
current disability and military service.  This newly submitted 
evidence also raises a reasonable possibility of substantiating 
the claim.  Thus, the additional evidence is new and material and 
the claim of entitlement to service connection for aortic stenosis 
with regurgitation is reopened.  

The Board must now consider the issue of entitlement to service 
connection for aortic stenosis with regurgitation on a de novo 
basis.  See Manio v. Derwinski, 
1 Vet. App. 140 (1991).  Basic entitlement to disability 
compensation may be established for a disability resulting from 
personal injury suffered or disease contracted in the line of duty 
or for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. §§ 1110, 1131.  
Service connection connotes many factors but basically means that 
the facts, shown by evidence, establish that a particular injury 
or disease resulting in disability was incurred coincident with 
service in the Armed Forces, or if preexisting such service, was 
aggravated therein.  38 C.F.R. § 3.303(a).  Service connection may 
be granted for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service. 38 C.F.R. 
§ 3.303(d).  Certain chronic disabilities will be presumed to be 
related to service if manifested to a compensable degree within 
one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2003).

A veteran will be considered to have been in sound condition when 
examined, accepted and enrolled for service, except as to defects, 
infirmities, or disorders noted at entrance into service, or where 
clear and unmistakable (obvious or manifest) evidence demonstrates 
that an injury or disease existed prior thereto.  Only such 
conditions as are recorded in examination reports are to be 
considered as noted.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 
3.304(b).  

When all of the evidence is assembled, the Secretary is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant prevailing 
in either event, or whether a preponderance of the evidence is 
against a claim, in which case, the claim is denied.  See 38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102, Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Service medical records demonstrate that upon enlistment 
examination dated in June 1974, the veteran's systems were 
clinically evaluated as normal.  Clinical records demonstrate 
treatment for an upper respiratory infection in 1974 as well as a 
cyst in the right ear, flu syndrome, bilateral blepharitis, and a 
puncture wound in early to mid 1975.  An October 1975 periodic 
Report of Medical Examination notes a "whistling" late systolic - 
early diastolic heart murmur.  An October 1975 electrocardiogram 
was normal.  A March 1977 Report of Medical Examination also notes 
a heart murmur.  A cardiology consult was recommended.  A March 
1977 cardiology consult reflects a provisional diagnosis of mild 
aortic regurgitation.  The cardiologist stated that if this was 
aortic insufficiency, then the veteran probably had a congenital 
aortic bicuspid valve, and if this was not aortic insufficiency, 
then it might be a coronary bruit with abnormal architecture.  It 
was noted that the veteran was asymptomatic at that time.  An 
April 1977 echocardiogram report notes a borderline left anterior 
descending artery.  

Upon VA examination dated in July 1977, the examiner noted no 
relevant family history.  A prominent sustained but not diffuse 
apical impulse was heard.  The examiner noted no history of heart 
disease and no current symptoms of heart disease.  An impression 
of aortic stenosis and aortic regurgitation was noted.  

Private medical records dated from 1997 to 1999 demonstrate 
impressions of aortic valve insufficiency and aortic valve 
stenosis.  Progressive decompensation over the years was also 
noted.  The veteran underwent aortic valve replacement in 1997 and 
mitral valve replacement in 1999.  A January 1997 physician's 
consultation letter to another physician notes an impression of 
aortic valve disease with probably significant or severe aortic 
insufficiency.  The letter also states that the etiology was most 
likely rheumatic.  The veteran was treated for a possible 
subarachnoid hemorrhage in April 1998.  

An August 2001 statement from the veteran's private treating 
physician states that in 1996 or 1997, the veteran was found to 
have cardiomegaly, and the presence of a significant heart murmur 
was detected.  The physician stated that it was his impression 
that the veteran had aortic valve disease with significant or 
perhaps severe aortic insufficiency and left ventricular 
enlargement.  The physician performed a cardiac catheterization 
procedure, which demonstrated 4+ aortic insufficiency without 
evidence of aortic stenosis, left ventricular enlargement, and a 
global ejection fraction of 56 percent.  The veteran subsequently 
underwent aortic valve replacement and mitral valve replacement.  
The physician stated that all available records indicate the 
veteran's initial aortic valve problem dated back to the age of 20 
and was initially diagnosed while serving in the military.  The 
physician opined that this history suggested a probable infectious 
etiology.  

A September 2001 VA treatment record reflects a relevant diagnosis 
of status post mitral and aortic valve replacement following an 
episode of bacterial endocarditis from a dental infection.  

At his October 2003 Board hearing, the veteran testified that he 
was initially informed of his heart murmur in 1977 following a 
physical examination.  He further testified that his records 
demonstrate the murmur was discovered in 1975, but he was not 
informed of that finding at the time.  The veteran stated that 
during 1976 or 1977, all four of his wisdom teeth became impacted 
and severely infected.  He testified that all four teeth were 
extracted and he was treated with antibiotics.  The veteran 
testified that his current diagnosis was aortic stenosis with 
regurgitation.  

Following a thorough review of the evidence of record and with all 
reasonable doubt resolved in favor of the veteran, the Board 
concludes that service connection for aortic stenosis with 
regurgitation is warranted.  The veteran's service medical records 
demonstrate that the veteran's systems were clinically evaluated 
as normal upon enlistment examination in June 1974 and no heart 
murmur was detected.  Subsequent clinical records demonstrate 
treatment for several illnesses in 1974 and early to mid 1975, the 
presence of a heart murmur in October 1975, and a March 1977 
cardiology consult reflecting a provisional diagnosis of mild 
aortic regurgitation.  The July 1977 VA examination report 
reflects a diagnosis of aortic stenosis and regurgitation, and the 
August 2001 statement from the veteran's private physician 
indicates a probable infectious etiology.  The January 1997 
physician letter also indicates a most likely rheumatic etiology.  
The Board notes that the January 1997 letter was written prior to 
the veteran's claim and was not written in support of any pending 
VA claim.  

The Board recognizes that a March 1977 in-service cardiology 
consultation states that if the veteran did have aortic 
insufficiency, it was probably a congenital aortic bicuspid valve, 
and if the veteran did not have aortic insufficiency, then it 
might be a coronary bruit with abnormal architecture.  However, 
this statement is of limited probative value as it was issued 
without the benefit of any echocardiogram study, and is somewhat 
speculative in nature.  See Obert v. Brown, 5 Vet. App. 30, 33 
(1993) (physician's statement that the veteran may have been 
having some symptoms of multiple sclerosis for many years prior to 
the date of diagnosis deemed speculative).  Furthermore, there is 
no other medical evidence of record demonstrating a congenital 
etiology or the existence of a heart murmur prior to military 
service.  

Thus, the evidence is at the very least in a state of relative 
equipoise.  Accordingly, with all reasonable doubt resolved in 
favor of the veteran and in light of the service medical records 
demonstrating the initial manifestation of a heart murmur during 
service, as well as the August 2001 cardiologist's statement 
indicating an infectious etiology, the Board is compelled to 
conclude that service connection for aortic stenosis with 
regurgitation is warranted.  See 38 C.F.R. §§ 3.102, 3.303, 
3.304(b).  



ORDER

New and material evidence having been presented, the claim of 
entitlement to service connection for aortic stenosis with 
regurgitation is reopened.  

Service connection for aortic stenosis with regurgitation is 
granted.  



	                        
____________________________________________
	Robert E. Sullivan
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



